DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 10/22/2020, and supplemental amendment filed 01/28/2021.

Claims 183-188,190,193,195-196 and 199-207 previously presented. Claims 208-210 have been added by the amendment filed 10/22/2020. Claims 208-209 have been canceled by the amendment filed 01/28/2021.

Claims 183-188, 190, 93, 195, 196, 199-207, 210 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim 183 is allowable. The restriction requirement between species of method steps, as set forth in the Office action mailed on 01/25/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/25/2019 is withdrawn.  Claims 188, 195 and 200-201, directed to nonelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 183-188, 190, 193, 195, 196, 199-207 and 210 are allowed.

The following is an examiner’s statement of reasons for allowance: claim 183 is directed to a method of forming amphiphilic nanoparticles having a bilayer comprising a hydrophilic, ceramic-containing outer layer and a hydrophobic, carbon-containing inner layer surrounding a hollow core, and iron oxide nanoparticles located within the bilayer and/or hollow core, comprising the steps of: a) atomizing a solution comprising a ceramic precursor, a carbon precursor comprising a saccharide, a metal salt, and a templating surfactant into aerosol droplets, wherein the metal salt comprises an iron salt; b) heating the aerosol droplets to form particles comprising a hydrophilic, ceramic-containing outer layer derived from the ceramic precursor and a core containing the carbon precursor and the templating surfactant, wherein the metal salt is located within the shell and/or the core; and c) pyrolyzing the particles, thereby generating internal pressure, which pushes the carbon precursor to the inner surface of the hydrophilic, The closest prior art Lee teaches the starting solution to be atomized does not comprise carbon precursor comprising saccharide. Lee forms silica shell by coating already formed metal oxide. No motivation to add saccharide to the starting solution of Lee. Lee does not teach the claimed hydrophobic carbon-containing inner layer. Lee teaches ceramic outer layer that is mesoporous, while the present claims require ceramic non-mesoporous layer. Lee does not teach pyrolyzing the particles to push the metal oxide particles to the inner surface of the ceramic-containing outer layer to form a hydrophobic, carbon-containing inner layer derived from the carbon precursor, and a hollow core, with metal oxide particles derived from the metal salt located within the hydrophilic, ceramic-containing outer layer, the hydrophobic, carbon-containing inner layer, and/or hollow core, as claimed by claim 183. Combination of Lee with Ikeda still does not teach the claimed steps because both references teach inside out approach to form the nanoparticles and not the opposite as claimed by pushing the metal oxide particles to the inner surface of the ceramic-containing outer layer to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./